DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
CONTINUATION
This application is a continuation application of U.S. application no. 14/066,563 filed on October 29, 2013, now abandoned (“Parent Application”), which is a continuation of U.S. application no. 12/756,929 filed on April 8, 2010, now U.S. Patent 8,577,782.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 20-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 20 recites a method and is therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG) as a method is directed towards one of the four categories of statutory subject matter.  Claim 20 recites as follows:
20. (Currently Amended) A method comprising:
assigning a unique identifier to each of a plurality of trading entities, wherein the trading entities include liquidity providers and liquidity takers;
entering an order for a requested trade including the identifier and attributes of the order by a liquidity taker using a market order interface unit implemented at least partly in special purpose hardware and software, the market order interface being connected to an exchange having an exchange processor implemented at least partly in special purpose hardware and software;
acquiring trade history information from the market order interface unit using a trade history feed unit implemented at least partly in special purpose hardware and software at the exchange processor, the trade history information acquired including the identifier associated with a liquidity taker and a history of trading transactions by a liquidity taker associated with an identifier including information relating to past trades of the liquidity taker including prices before and after trades, wherein the exchange 
the exchange processor generating a profile of the liquidity taker using the trade history information, the profile being stored in a trade history profile database unit implemented at least partly in special purpose hardware and software;
Reply to Notice Dated September 12, 2017determining whether future transactions associated with the liquidity taker are likely to generate a short-term profit or not for the liquidity provider using a profile analyzer that is implemented at least partly in special purpose hardware and software, wherein the profile analyzer uses data in the trade history profile database unit and one or more algorithms to compare the acquired prices of trading items at the time of execution with prices a predetermined period of time after the trade to determine if a liquidity provider is likely to have made a profit on the trade with the liquidity taker;
creating at least two categories of liquidity takers including a first category of liquidity takers for which the profile analyzer has determined that future transactions associated with the liquidity taker would likely to generate a short-term profit for a liquidity provider at a given price and a second category for which the profile analyzer has determined that future transactions associated with the liquidity taker would likely not generate a short-term profit for a liquidity provider at the given price;
a plurality of liquidity providers generating a plurality of conditional offers using an offer generator implemented at least partly in special purpose hardware and software, wherein the conditional offers include both offers to buy and offers to sell a trading item, the conditional offers being conditional on the category of the liquidity taker involved in the trade wherein separate offers for the same trading item at the same time are 
sending the generated offers to using a trade matching system processor implemented at least partly in special purpose hardware and software; and3Appl. No. 14/066,563
finding a best match between the orders for requested trades from liquidity takers and conditional offers from liquidity providers using the trade matching system where the category of the liquidity taker matches the category of the conditional offer, the exchange offering more favorable terms to liquidity takers in the first category than to liquidity takers in the second category, said exchange processing the requested trade by implementing a transaction between the liquidity taker and the liquidity provider for the purchase and sale of a trading item.
The claim is then analyzed under Prong One of Step 2A in which the claim is evaluated in order to determine whether the claim recites a judicial exception enumerated in the 2019 PEG.  The claim recites operations of assigning identifiers to trading entities, entering orders, acquiring trade history information, generating a profile, determining whether transactions will generate a short term profit, creating categories of liquidity takers, generating conditional offers, sending the offers to a trade matching system and finding a best match between requested trades and conditional offers.  The claim is clearly similar in nature to claims held to be directed towards abstract ideas such as in Bilski (Bilski v. Kappos, 95 USPQ2d 1001 (U.S. 2010)) which was directed towards the abstract idea of hedging risk in the field of commodities trading (Bilski at Bilski at 1010).  The claim can also be viewed as similar in nature to Alice (Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014)) as Alice was also directed towards mitigating “settlement risk” (Alice at 1976-1980, 1982) which was also held to be a fundamental economic practice that fell within the boundaries of what the Court viewed to be an abstract idea.  Using a profile based on a history of particular users in order to determine whether they represent a risk to what the claim recites as a “liquidity provider” (market maker) i.e. a trader who may trade on insider knowledge and therefore place the market maker at a disadvantage in a trade clearly falls within the category of an abstract idea when viewed within the precedent established by cases such as Bilski and Alice and falls within the groupings of abstract ideas involving both fundamental economic practice as trading securities is a practice that predates the invention of a computer and the grouping involving commercial interactions as a trade of securities is a commercial interaction.  In addition determining whether a transaction will or will not generate a profit for the liquidity provider is a form of risk mitigation which also is a grouping enumerated in the 2019 PEG.  The profit calculation is recited at a generally high level and is in the broadest reasonable interpretation one that can be done as a mental process. Therefore under Prong One of Step 2A the claim is deemed as being ineligible.

Dependent claims 21-31 merely extend the abstract idea of claim 20 by reciting further use of the identifiers, matching trades, acquiring trade history information, use of financial incentives, further description of the profile and use of particular equations which only add additional layers of abstraction to the abstract idea of claim 20.  No additional elements are present in claims 21-31 that would form a practical application under Prong Two of Step 2A as dependent claims 21-31 only serve to describe further the abstract ideas present in claim 20.  Therefore under Prongs One and Two of Step 2A dependent claims 21-31 are also held as being ineligible.
BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of assigning identifiers to trading entities, entering orders, acquiring trade history information, generating a profile, determining whether transactions will generate a short term profit, creating categories of liquidity takers, generating conditional offers, sending the offers to a trade matching system and finding a best match between requested trades and conditional offers are all operations that have previously been done by human beings in the same manner being claimed.  Even the use of particular equations for making the computations is not sufficient in establishing an inventive concept as there is nothing in the claims themselves or the written disclosure to suggest that the calculations are being done in a manner that DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than conventional computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at pages 13 through 15 describe only the use of a generic unimproved computing environment (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  The claims must be viewed as being directed towards the solving of a business problem, not a technological problem. The claim must therefore be viewed as nothing more than mere instructions to apply a commonplace business method on a general purpose computer (MPEP § 2106.05(f)(2)(i), Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 
Claim 32 recites a product in the form of a non-transitory computer usable medium having computer usable code and is therefore directed towards one of the four categories of statutory subject matter.  Claim 32 recites as follows:
32. (Currently Amended) A computer program product for generating conditional offers, said computer program product comprising:
a non-transitory computer usable medium having computer usable program code embodied therewith, said computer usable program code comprising:
computer usable program code configured to:
assign a unique identifier to each of a plurality of trading entities, wherein the trading entities include liquidity providers and liquidity takers;
enter an order for a requested trade including the identifier and attributes of the order by a liquidity taker using a market order interface unit implemented at least partly in special purpose hardware and software, the market order interface being connected to an exchange having an exchange processor implemented at least partly in special purpose hardware and software;
acquire trade history information from the market order interface unit using a trade history feed unit implemented at least partly in special purpose hardware and software at the exchange processor, the trade history information acquired including the 
the exchange processor generating a profile of the liquidity taker using the trade history information, the profile being stored in a trade history profile database unit implemented at least partly in special purpose hardware and software;
determining whether future transactions associated with the liquidity taker are likely to generate a short-term profit or not for the liquidity provider, using a profile analyzer that is implemented at least partly in special purpose hardware and software, wherein the profile analyzer uses data in the trade history profile database unit and one or more algorithms to compare the acquired prices of trading items at the time of execution with prices a predetermined period of time after the trade to determine if a liquidity provider is likely to have made a profit on the trade with the liquidity taker;
create at least two categories of liquidity takers including a first category of liquidity takers for which the profile analyzer has determined that future transactions associated with the liquidity taker would likely to generate a short-term profit for a liquidity provider at a given price and a second category for which the profile analyzer has determined that future transactions associated with the liquidity taker would likely not generate a short-term profit for a liquidity provider at the given price;
a plurality of liquidity providers generate a plurality of conditional offers using an offer generator implemented at least partly in special purpose hardware and software, 
send the generated offers to a trade matching system processor implemented at least partly in special purpose hardware and software; and
find a best match between the orders for requested trades from liquidity takers and conditional offers from liquidity providers using the trade matching system where the category of the liquidity taker matches the category of the conditional offer, the exchange offering more favorable terms to liquidity takers in the first category than to liquidity takers in the second category, said exchange processing the requested trade by implementing a transaction between the liquidity taker and the liquidity provider for the purchase and sale of a trading item.
The claim is then analyzed under Prong One of Step 2A in which the claim is evaluated in order to determine whether the claim recites a judicial exception enumerated in the 2019 PEG.  The claim recites operations of assigning identifiers to trading entities, entering orders, acquiring trade history information, generating a profile, determining whether transactions will generate a short term profit, creating categories of liquidity takers, generating conditional offers, sending the offers to a trade matching system and finding a best match between requested trades and conditional offers.  The Bilski (Bilski v. Kappos, 95 USPQ2d 1001 (U.S. 2010)) which was directed towards the abstract idea of hedging risk in the field of commodities trading (Bilski at 1002, 1004, 1009-1010) and clearly determining entering orders, taking trade history information, using profiles and deciding whether or not a trade may generate a profit or loss for the provider and generating conditional offers as recited in the claims is a way to hedge risk for the market maker and was found by the Court to be a fundamental economic practice (Bilski at 1010).  The claim can also be viewed as similar in nature to Alice (Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014)) as Alice was also directed towards mitigating “settlement risk” (Alice at 1976-1980, 1982) which was also held to be a fundamental economic practice that fell within the boundaries of what the Court viewed to be an abstract idea.  Using a profile based on a history of particular users in order to determine whether they represent a risk to what the claim recites as a “liquidity provider” (market maker) i.e. a trader who may trade on insider knowledge and therefore place the market maker at a disadvantage in a trade clearly falls within the category of an abstract idea when viewed within the precedent established by cases such as Bilski and Alice and falls within the groupings of abstract ideas involving both fundamental economic practice as trading securities is a practice that predates the invention of a computer and the grouping involving commercial interactions as a trade of securities is a commercial interaction.  In addition determining whether a transaction will or will not generate a profit for the liquidity provider is a form of risk mitigation which also is a grouping enumerated in the 2019 PEG.  The profit calculation is recited at a generally high level and is in the broadest reasonable interpretation one that can be 
The claim is then analyzed under Prong Two of Step 2A in which the claim is evaluated in order to determine whether the claim recites additional elements that form a practical application of the abstract idea.  The claim recites elements of special purpose hardware or software however in reviewing the written disclosure at page 14 nothing within the written disclosure provides any description as to any technological improvements have been made in order to make the hardware and computer instructions “special purpose” and the remainder of the written disclosure at the bottom of page 11 going into page 12 and pages 14 and 15 only describe general purpose computer components taught at a generally high level.  Furthermore none of the operations can be viewed as elements as each operation in the claim reads on one or more of the recited abstract ideas as determined in the Prong One analysis.  Therefore the claim does nothing more than describe a particular technological environment to which the abstract ideas are linked and the computer is merely being used as a tool to perform the abstract ideas.  Therefore under Prong Two of Step 2A the claim is also deemed as being ineligible.
The analysis then proceeds to Step 2B in which the claim is analyzed in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea(s).  The claim recites “a market order interface unit implemented at least partly in special purpose hardware and software” and “an exchange processor implemented at least partly in special purpose hardware and software” for entering an order, “a trade history feed unit implemented at least partly in BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of assigning identifiers to trading entities, entering orders, acquiring trade history information, generating a profile, determining whether transactions will generate a short term profit, creating categories of liquidity takers, generating conditional offers, sending the offers to a trade matching system and finding a best match between requested trades and conditional offers are all operations that have previously been done by human beings in the same manner being claimed.  Even the use of particular equations for making the computations is not sufficient in establishing an inventive concept as there is nothing in the claims themselves or the written disclosure to suggest that the calculations are being done in a manner that utilizes any special properties of a computer and humans have always used equations for making statistical analysis and calculation.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than conventional computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at pages 13 through 15 describe only the use of a generic unimproved computing environment (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  The claims must be viewed as being directed towards the solving of a business problem, not a technological problem.  The claim must therefore be viewed as nothing more than mere instructions to apply a commonplace business method on a general purpose computer (MPEP § 2106.05(f)(2)(i), Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  As such claim 32 is held as being directed towards ineligible subject matter under 35 U.S.C. § 101.
Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter
The claim does not clearly fall within at least one of the four categories of patent eligible subject matter because in the broadest reasonable interpretation of the claim the non-transitory computer usable medium embodying computer usable program code is a claim to nothing more than software per se.  Nothing within the claim itself actually provides any tie to a computer capable of realizing the functionality of the computer code and as such the computer usable program code is nothing more than non-functional descriptive material which does not patently distinguish the medium and as such even though the claim is directed towards a product eligibility is not affected by the inclusion of non-functional descriptive material.  Therefore claim 32 is rejected under section 101 for not clearly falling within one of the four categories of statutory subject matter “Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program' s functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program' s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. Accordingly, it is important to distinguish claims that define descriptive material per se from claims  that define statutory inventions”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 20-31 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Griffin et al. (U.S. Patent PG Publication 2006/0080196, now U.S. Patent 7,958,039, hereinafter referred to as Griffin).
As per claims 20 and 32
Griffin discloses assigning a unique identifier to each of a plurality of trading entities, wherein the trading entities include liquidity providers and liquidity takers (0098, 0109, 0112, 0124)
Griffin discloses entering an order for a requested trade including the identifier and attributes of the order by a liquidity taker using a market order interface unit implemented at least partly in special purpose hardware and software, the market order interface being connected to an exchange having an exchange processor implemented at least partly in special purpose hardware and software (0098, 0102, 0124)

Griffin discloses Reply to Notice Dated September 12, 2017determining whether future transactions associated with the liquidity taker are likely to generate a short-term profit or not for the liquidity provider using a profile analyzer that is implemented at least partly in special purpose hardware and software, wherein the profile analyzer uses data in the trade history profile database unit and one or more algorithms to compare the acquired prices of trading items at the time of execution with prices a predetermined period of time after the trade to determine if a liquidity provider is likely to have made a profit on the trade with the liquidity taker (0095, 0100-0101, 0103, 0105-0107)
Griffin discloses creating at least two categories of liquidity takers including a first category of liquidity takers for which the profile analyzer has determined that future transactions associated with the liquidity taker would likely to generate a short-term 
Griffin discloses a plurality of liquidity providers generating a plurality of conditional offers using an offer generator implemented at least partly in special purpose hardware and software, wherein the conditional offers include both offers to buy and offers to sell a trading item, the conditional offers being conditional on the category of the liquidity taker involved in the trade wherein separate offers for the same trading item at the same time are generated by at least one liquidity provider for trades involving liquidity takers in the first category and for trades involving liquidity takers in the second category, the conditional offers being more favorable for trades involving liquidity takers in the first category than for trades involving liquidity takers in the second category (0109, 0112, 0115, 0117-0118, 0123, 0126, 0131)
Griffin discloses sending the generated offers to using a trade matching system processor implemented at least partly in special purpose hardware and software (0102, 0106, 0109, 0120, 0127)3Appl. No. 14/066,563
Griffin discloses finding a best match between the orders for requested trades from liquidity takers and conditional offers from liquidity providers using the trade matching system where the category of the liquidity taker matches the category of the conditional offer, the exchange offering more favorable terms to liquidity takers in the first category than to liquidity takers in the second category, said exchange processing the requested trade by implementing a transaction between the liquidity taker and the 
As per claim 21
Griffin discloses wherein said step of acquiring trade history information comprises acquiring trade history information including a history of trading transactions that occurred within the exchange (0099, 0109, 0112, 0115, 0117, 0123, 0126, 0131)
As per claim 22
Griffin discloses wherein said step of acquiring trade history information comprises acquiring trade history information that is available through the exchange (0099, 0109, 0112, 0115, 0117, 0123, 0126, 0131)
As per claim 23
Griffin discloses wherein said step of acquiring trade history information comprises acquiring information on the prices of a trading item at a predetermined period of time after a trading transaction (0105, 0109)
As per claim 24
Griffin discloses transferring said trade history information to a liquidity provider (0099, 0109, 0112, 0115, 0117, 0123, 0126, 0131)
As per claim 25
Griffin discloses the exchange allowing liquidity providers to offer financial incentives to the exchange for order flow from certain liquidity takers based on the liquidity taker's profile (0103, 0108-0109, 0112, 0120)
Griffin discloses the exchange compensating certain liquidity takers based on the liquidity taker's profile by lowering the fees to such liquidity takers, whereby liquidity 
As per claim 26
Griffin discloses wherein the financial incentives offered by the liquidity providers are selected from the group consisting of: accepting lower rebates and paying higher exchange access fees (0103, 0108-0109, 0112, 0120-0121, 0135)
As per claim 27
Griffin discloses wherein said step of generating a profile includes determining whether prices in transactions associated with the liquidity taker generally were up or down approximately one minute after the trade (0105, 0107, 0109, 0120, 0126)
As per claim 28
Griffin discloses calculating a first variable (DIFF) equal to the execution prices of an identified liquidity taker with the prices a predetermined time later (0095, 0106, 
Griffin discloses calculating a second variable (SIMPROF) equal to the average of the negative of the value of the first variable (DIFF) for the cases in which the identified liquidity taker sold and the actual value of DIFF for the cases in which the identified liquidity taker bought (0095, 0101, 0104, 0106-0107, 0120)
Griffin discloses determining if the transaction was profitable by determining if the second variable (SIMPROF) was positive and statistically significant (0095, 0101, 0104, 0106-0107, 0120)
As per claim 29

Griffin discloses determining if the transaction was profitable by determining if the variable (ACTPROF) was positive and statistically significant (0095, 0101, 0104, 0106-0107, 0120).
As per claim 30
Griffin discloses wherein the conditional offers from the liquidity providers include offers that are selected from the group consisting of: offers to accept lower rebates for transactions involving liquidity takers in the first category, and offers to charge a lower bid/ask spread for transactions involving liquidity takers in the first category (0106, 0123-0124, 0126, 0128, claim 6)
As per claim 31
Griffin discloses wherein the offers from the exchange to the liquidity takers include offers that are selected from the group consisting of: lower fees for transactions involving liquidity takers in the first category, and lower transaction prices for transactions involving liquidity takers in the first category (0128, 0134, claim 6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/Senior Examiner, Art Unit 3685